DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/8/2021 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2007/0092403, hereinafter Wirbisky.
Regarding claim 1, Wirbisky teaches a device (paragraph [0117]), comprising a container having an inner wall and at least one opening (paragraph [0117]), containing a mixture containing at least one reagent (magnetic particles and Proteinase K, paragraph [0117]), and at least one additive (polymer, paragraph [0118]), wherein the at least one reagent is fixed to at least part of the inner wall of the container with the at least one additive (paragraphs [0117]-[0118]), wherein the at least one reagent is at least one of dispersed in the at least one additive (paragraphs [0117]-[0118]).
 Regarding claim 2, Wirbisky teaches wherein the at least one reagent and the at least one additive are included in the container in the form of a mixture that is essentially free of solvent (the system is dried thereby evaporating the solvent, paragraphs [0117]-[0118]).
Regarding claim 3, Wirbisky teaches wherein no solvents are included in the device (the system is dried thereby evaporating the solvent, paragraphs [0117]-[0118]).
Regarding claim 4, Wirbisky teaches wherein the mixture comprises amorphous and/or crystalline phases (paragraphs [0117]-[0118]).
Regarding claim 5, Wirbisky teaches wherein the container is a tube (paragraph [0117]).
Regarding claim 6, Wirbisky teaches wherein the at least one additive is in solid form at room temperature (paragraphs [0117]-[0118]).

Regarding claim 8, Wirbisky teaches wherein the at least one reagent comprises beads, particularly magnetic beads (paragraph [0117]).
Regarding claim 9, Wirbisky teaches wherein at least the inner wall of the container comprises a polymeric material (paragraph [0111]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796